Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1 and 18 are objected to because of the following informalities:
In claim 1, line 8, “open unfolded folded position” should read “open unfolded position”
In claim 18, line 6, “open unfolded folded position” should read “open unfolded position”
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 11, it is unclear if the respective tops of the first and second frames (“wherein the first and second frame each include a top”), as introduced in lines 1-2, refer to the same structures as the respective tops of the first and second frames introduced in lines 3-4 of claim 1 (“a first frame having a bottom and a top, a second frame having a bottom and a top”). For examination purposes, it is assumed the limitations in each claim were intended to refer to the same structure. Claims 12-14 are additionally rejected by virtue of their dependence on claim 11.
Regarding claim 12, it is unclear if the respective bottoms of the first and second frames (“a first bottom panel that extends over a bottom of the first frame, and a second bottom panel that extends over a bottom of the second frame”), as introduced in lines 2-3, refer to the same structures as the respective bottoms of the first and second frames introduced in lines 3-4 of claim 1 (“a first frame having a bottom and a top, a second frame having a bottom and a top”). For examination purposes, it is assumed the limitations in each claim were intended to refer to the same structure.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 4-6, 9-11, and 18-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hull (U.S. Publication No. 2016/0143447).
Regarding claim 1, Hull discloses a bed foundation 10 for supporting a bed mattress, the bed foundation 10 comprising: a base 10 including a first frame 16 having a bottom 26 and a top 44, a second frame 18 having a bottom 100 and a top 116, and a connector 20 pivotally connecting the second frame 18 to the first frame 16 (Figures 1A and paragraph 0068), whereby the first frame 16 and the second frame 18 are selectively pivotal with respect to one another between an open unfolded folded position (shown in Figure 1A) wherein the tops 44 and 116 of the first frame 16 and the second frame 18 are generally coplanar and are adapted to support the bed mattress (paragraphs 0068 and 0008, which describes the base 10 as being a bedding foundation, and Figure 1A where base 10 additionally includes support member 56 and 58), and a closed folded position (shown in Figure 8) wherein the base 10 is folded and the top 116 of the second frame 18 overlies the top 44 of the first frame 16 (Figures 6-8 and paragraph 0068).
Regarding claim 2, Hull discloses the subject matter as discussed above with regard to claim 1. Hull further discloses wherein the connector 20 comprises a hinge 20, the hinge 20 pivotally connecting the first frame 16 to the second frame 18 (Figure 1A and paragraph 0081).
Regarding claim 4, Hull discloses the subject matter as discussed above with regard to claim 1. Hull further discloses wherein the first frame 16 includes an elongate inner support member 48, 36, and 60 and an elongate outer support member 54, 40 and 62 (Figures 1A and 2, and paragraph 0070-0071), the outer support member 54, 40 and 62 being spaced apart from and generally parallel to the inner support member 48, 36, and 60 (Figure 1A).
Regarding claim 5, Hull discloses the subject matter as discussed above with regard to claims 1 and 4. Hull further discloses wherein the second frame 18 includes an elongate inner support member 120, 35, 62 and an elongate outer support member 120, 112, and 60 (where the elongate inner support member 120 comprises the support member 120 connected to hinge 20 and directly adjacent first frame 16, Figures 1A and 2, and paragraph 0079-0080), the outer support member 120 of the second frame 18 being spaced apart from and generally parallel to the inner support member 120 of the second frame (Figure 1A), the inner support member 120, 35, 62 of the second frame 18 being located generally adjacent to the inner support member 48, 36, and 60 of the first frame 16 (where the elongate inner support members 48 and 120 comprises the support members 48 and 120 connected to hinge 20 Figures 1A and 2), and the outer support member 120, 112, and 60 of the second frame 18 being spaced apart from the outer support member 54, 40 and 62 of the first frame 16 (Figure 1A), with the inner support members 48, 36, 60 and 120, 35, 62 of the first and second frames 16 and 18 being located between the outer support member 54, 40 and 62 of the first frame 16 and the outer support member 120, 112, and 60 of the second frame 18, when the first and second frames 16 and 18 are in the open unfolded position (Figure 1A).
Regarding claim 6, Hull discloses the subject matter as discussed above with regard to claims 1 and 4. Hull further discloses wherein the inner support member 48, 36, and 60 and the outer support member 54, 40 and 62 of the first frame 16 each include a bottom slat 36 and 40, a top slat 48, and one or more posts 60 and 62 extending between the bottom slat 36 and 40 and the top slat 40 (Figure 1A).
Regarding claim 9, Hull discloses the subject matter as discussed above with regard to claims 1 and 4. Hull further discloses wherein the first frame 16 includes one or more elongate center support members 56 located between the inner support member 48 and the outer support member 54 of the first frame 16, and a plurality of cross slats 58 extending transversely to and supported by the inner support member 48, outer support member 54, and one or more center support members 56 (Figure 1A and paragraph 0071).
Regarding claim 10, Hull discloses the subject matter as discussed above with regard to claim 1. Hull further discloses a cover 24 located on the base 10 (Figure 1 and paragraph 0068).
Regarding claim 11, Hull discloses the subject matter as discussed above with regard to claims 1 and 10. Hull further discloses wherein the first frame 16 and second frame 18 each include a top (defined by the tops 44 and 122 of the first and second frame, respectively), a first end (defined by one of the ends 50 of first frame 16 and one of the ends 122 of the second frame), a second end (defined by the other of the ends 50 of first frame 16 and the other of the ends 122 of the second frame), and an outer side (the outer side of each frame defined by the outer support members 120, 112, and 60 and 54, 40, and 62, see Figure 1A), and the cover 24 includes a first end panel (see annotated Figure 1, where the cover 24 surrounds both first and second frames 16 and 18, see Figure 1 and paragraph 0068) that extends along the outer side of the first frame 16 (see Figure 1 and paragraph 0068), a second end panel that extends along the outer side of the second frame 18 (see annotated Figure 1, where the cover 24 surrounds both first and second frames 16 and 18, see Figure 1 and paragraph 0068), a first side panel that extends along the first end of the first frame 16 (see annotated Figure 1, below), and a fourth side panel that extends along the second end of the second frame 18 (see annotated Figure 1 and paragraph 0068, where cover surrounds the entire bed foundation 10 and would surround the second end of the second frame, defined by the outer support 60 and 54, 40, and 62 of first frame 16).

    PNG
    media_image1.png
    527
    852
    media_image1.png
    Greyscale


Regarding claim 18, Hull discloses a bed support 10 for supporting a bed mattress, the bed support 10 comprising a first bed foundation 16 and a second bed foundation 18, each bed foundation 16 and 18 including a base 16 and 18 having a first frame 46 and a second frame 116 pivotally coupled (through hinge 20) to the first frame 46 for pivotal movement of the first frame 46 and the second frame 116 with respect to one another about a pivot axis (paragraph 0068 and Figures 6-8), whereby the first frame 46 and the second frame 116 are selectively pivotal with respect to one another between an open unfolded position (shown in Figure 1A) wherein respective tops of the first frame 46 and the second frame 116 are generally coplanar and are adapted to support the bed mattress (paragraphs 0068 and 0008, which describes the base 10 as being a bedding foundation, and Figure 1A where base 10 additionally includes support member 56 and 58) and a closed folded position (shown in Figure 8) wherein the base is folded 46 and 116 and the top of the second frame 116 overlies the top of the first frame 46 (Figures 6-8 and paragraph 0068), the first bed foundation 16 and the second bed foundation 18 adapted to be located side-by-side when in the open unfolded position to support the bed mattress (paragraphs 0068 and 0008, which describes the base 10 as being a bedding foundation, and Figure 1A where base 10 additionally includes support member 56 and 58).
Regarding claim 19, Hull discloses the subject matter as discussed above with regard to claim 18. Hull further discloses wherein the pivot axis (defined by the axis on which hinge 20 rotates, Figures 6-8) of the base of the first bed foundation 16 is adapted to be coaxially aligned with the pivot axis of the base of the second bed foundation 18 when the first and second bed foundations 16 and 18 are in the open unfolded position for supporting a bed mattress (Figure 1A, where both foundations 16 and 18 pivot through the hinge 20, defining a single axis location for both foundation 16 and 18, also see Figures 6-8).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Hull in view of Alletto, JR. (U.S. Publication No. 2018/0116417), hereinafter referred to as Alletto.
Regarding claim 3, Hull discloses the subject matter as discussed above with regard to claim 1. Hull does not explicitly disclose wherein the hinge comprises a first leaf coupled to the first frame, a second leaf coupled to the second frame, and a pin pivotally coupling the second leaf to the first leaf for pivotal movement about the pivot axis.
Alletto teaches a hinge 46 comprising a first leaf 46a coupled to the first frame 34a, a second leaf 46b coupled to the second frame 34b, and a pin 48 pivotally coupling the second leaf 46b to the first leaf 46a for pivotal movement about the pivot axis (Figures 4-7 and paragraphs 0050-0051).
It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified Hull so the hinge comprises a first leaf coupled to the first frame, a second leaf coupled to the second frame, and a pin pivotally coupling the second leaf to the first leaf for pivotal movement about the pivot axis, as taught by Alletto, because the hinge of Alletto allows for the hinge to be locked (through locking sections 50 , 52, 54, and 56) when rotated to zero-degrees (such as in a closed position), such that a force is required to pivot the hinge, preventing the bed frame from unintentional unfolding (paragraphs 0050-0055).
Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Hull in view of Jones (U.S. Publication No. 2016/0255963).
Regarding claim 7, Hull discloses the subject matter as discussed above with regard to claims 1, 4, and 6. Hull does not disclose wherein the first frame includes an inner filler strip extending along the top slat of the inner support member of the first frame and an outer filler strip extending along the top slat of the outer support frame of the first frame.
Jones teaches wherein the first frame 10 includes an inner filler strip 25 extending along the top slat 22 of the inner support member 20 of the first frame 10 and an outer filler strip 25 extending along the top slat 22 of the outer support frame 20 of the first frame 10 (Figures 1 and 2, and see paragraph 0013, where there two support members located on either side of the frame 10, both having a top slat 22 and a filler strip 25).
It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified Hull so the first frame includes an inner filler strip extending along the top slat of the inner support member of the first frame and an outer filler strip extending along the top slat of the outer support frame of the first frame, as taught by Jones, because the slat arrangement with the filler strips of Jones allows for the bed foundation to have a substantially flat top, where the slats 80 are flush with the filler strip, causing few if any bumps under a mattress (see Figure 2), and, moreover, the slats are able to be disassembled from the filler strips allowing any broken or otherwise faulty slats 80 to be removed and potentially replaced, without needing to purchase a new bed foundation (paragraph 0025 and Figure 1).
Regarding claim 8, Hull, as modified, discloses the subject matter as discussed above with regard to claims 1, 4, 6, and 7. Hull, as modified, further discloses wherein the first frame 10 includes a plurality of cross slats 80 that extend between the inner filler strip 25 and the outer filler strip 25 of the first frame 10 (see Jones, Figures 1 and 2, and also see Hull, Figure 1A, where Hull discloses cross slats 58), the cross slats 80 and the inner and outer filler strips 25 having top surfaces adapted to support the bed mattress when the first frame and the second frame are in the open unfolded position (see Jones, paragraph 0002, which discusses mattresses being conventionally support by a bed foundation, and paragraph 0003, where frame 10 of Jones defines a bed foundation, and see Hull, paragraph 0008 which additionally discusses base 10 as being used a bedding foundation, and see Figure 1A, which shows the open configuration of Hull).
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Hull in view of Shaw (U.S. Publication No. 2011/0078854).
Regarding claim 12, Hull discloses the subject matter as discussed above with regard to claims 1, 10, and 11. Hull further discloses wherein the cover includes a top panel that extends over the tops 44and 122 of the first frame 16 and second frame 18 (where the top panel of the cover 24 is defined by the portion of the cover 24 that extends adjacent to the tops 44 and 122 of the bed foundation 10, see Figure 1 and paragraph 0068, where the cover surrounds the entire bed foundation 10), a bottom panel that extends over a bottom of the first frame 16 (see Figure 1, above), the top panel (see annotated Figure 1, above) adapted to be folded over onto itself when the first frame 16 and the second frame 18 are in the closed folded position (see paragraph 0068, where “the bedding foundation 10 may be collapsed with a surrounding cover 24”, where the collapsed or folded position is shown in Figure 8).
Hull does not disclose a second bottom panel that extends over a bottom of the second frame.
Shaw teaches wherein the cover 30 includes a top panel that extends over the tops of the first portion 12 and the second portion 16 (see annotated Figure 7, below), a first bottom panel that extends over a bottom of the first portion 12 (see annotated Figure 7, below), a second bottom panel that extends over a bottom of the second portion 16 (see annotated Figure 7, below), the top panel adapted to be folded over onto itself (at 33, see annotated Figure 7, below) when the first portion 12 and the second portion are in the closed folded position (see annotated Figure 7, below, and further see Figure 8 for the closed folded position and paragraphs 0017-0018).

    PNG
    media_image2.png
    427
    584
    media_image2.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified Hull with a second bottom panel that extends over a bottom of the second frame, as taught by Shaw, because the cover configuration that follows the contours of the folded configuration and is hinged at the fold point facilitates the folding and unfolding operations of the bed by clearly separating different portions of the bed surface and providing a hinge in the cover (paragraphs 0017-0018).
Claims 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Hull.
Regarding claim 15, Hull discloses the subject matter as discussed above with regard to claim 1. Hull does not explicitly disclose wherein the first frame and the second frame each have a width parallel to the pivot axis of about 59.5 inches and a length transverse to the pivot axis of about 39.5 inches.
However, it has been held in In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984) that where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. In this case, there is no unexpected or significant result to the first frame and the second frame each having a width parallel to the pivot axis of about 59.5 inches and a length transverse to the pivot axis of about 39.5 inches.
Hull discloses the claimed invention except for the first frame and the second frame each having a width parallel to the pivot axis of about 59.5 inches and a length transverse to the pivot axis of about 39.5 inches. Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art to have selected the first frame and the second frame each to have a width parallel to the pivot axis of about 59.5 inches and a length transverse to the pivot axis of about 39.5 inches in order to be sufficiently large enough to support a desired mattress on the bed foundation, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In this regard, In re Aller, 105 USPQ 233 and MPEP 2144.04 are relevant.
Regarding claim 16, Hull discloses the subject matter as discussed above with regard to claim 1. Hull does not explicitly disclose wherein the first frame and the second frame each have a width parallel to the pivot axis of about 29.75 inches and a length transverse to the pivot axis of about 39.5 inches.
However, it has been held in In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984) that where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. In this case, there is no unexpected or significant result to the first frame and the second frame each having a width parallel to the pivot axis of about 29.75 inches and a length transverse to the pivot axis of about 39.5 inches.
Hull discloses the claimed invention except for the first frame and the second frame each having a width parallel to the pivot axis of about 29.75 inches and a length transverse to the pivot axis of about 39.5 inches. Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art to have selected the first frame and the second frame each to have a width parallel to the pivot axis of about 29.75 inches and a length transverse to the pivot axis of about 39.5 inches in order to be sufficiently large enough to support a desired mattress on the bed foundation, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In this regard, In re Aller, 105 USPQ 233 and MPEP 2144.04 are relevant.
Regarding claim 17, Hull discloses the subject matter as discussed above with regard to claim 1. Hull does not explicitly disclose wherein the first frame and the second frame each have a width parallel to the pivot axis of about 37.5 inches and a length transverse to the pivot axis of about 39.5 inches.
However, it has been held in In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984) that where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. In this case, there is no unexpected or significant result to the first frame and the second frame each having a width parallel to the pivot axis of about 37.5 inches and a length transverse to the pivot axis of about 39.5 inches.
Hull discloses the claimed invention except for the first frame and the second frame each having a width parallel to the pivot axis of about 37.5 inches and a length transverse to the pivot axis of about 39.5 inches. Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art to have selected the first frame and the second frame each to have a width parallel to the pivot axis of about 37.5 inches and a length transverse to the pivot axis of about 39.5 inches in order to be sufficiently large enough to support a desired mattress on the bed foundation, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In this regard, In re Aller, 105 USPQ 233 and MPEP 2144.04 are relevant.

Allowable Subject Matter
Claims 13 and 14 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding claim 13, Hull discloses the subject matter as discussed above with regard to claims 1, 10, and 11. Hull does not disclose including a corner cover having a flexible sheet, the flexible sheet including a first surface and a second surface that extend between a first edge and a second edge of the flexible sheet, and an elongate strip that extends along the first surface of the flexible sheet and spaced apart from the second edge of the flexible sheet, the elongate strip is connected to the inner support member of the first frame such that an inner edge of the first side panel of the cover and a portion of the flexible sheet adjacent the second side edge of the flexible sheet are located between the elongate strip and the inner support member of the first frame, the flexible sheet being wrapped around the elongate strip with the portion of the flexible sheet adjacent the first side edge of the flexible sheet being connected to a side of the inner support member.
Sherman (U.S. Publication No. 2018/0028000) is additionally cited as being of interest for disclosing a corner cover 128, comprising a flexible sheet 128, the flexible sheet including a first surface and a second surface that extend between a first edge and a second edge of the flexible sheet 128 (where a surface the gusset 128 of Sherman extends parallel to the first end 118, and another surface of the gusset 128 warps around the corner 124 and extends parallel to the second end 120), the corner support being located at an inner corner 124 of the mattress support 100. However, Sherman does not disclose an elongate strip.
Barnes (U.S. Patent No. 3,111,688) is cited as being of interest for disclose a corner cover 5 having a flexible sheet 228, the flexible sheet 5 including a first surface and a second surface that extend between a first edge and a second edge of the flexible sheet 5 (see Figure 1, where flexible sheet 5 curves around the cover of mattress M, where the portion of flexible sheet 5 that is parallel with face 21 comprises the first edge and the portion of flexible sheet 5 that is parallel with face 23 comprises the second edge), and an elongate strip 8 that extends along the first surface of the flexible sheet 5; the flexible sheet 5 being wrapped around the elongate strip 8 (through hollow tape 7,Figure 2 and Col. 2, lines 35-41).
None of the prior art of record cited above disclose, teach, or suggest, the elongate strip being spaced apart from the second edge of the flexible sheet, the elongate strip being connected to the inner support member of the first frame such that an inner edge of the first side panel of the cover and a portion of the flexible sheet adjacent the second side edge of the flexible sheet are located between the elongate strip and the inner support member of the first frame, with the portion of the flexible sheet being adjacent the first side edge of the flexible sheet being connected to a side of the inner support member. With reference, to Barnes, the elongate strip extends across the first and second edge of the cover in order to contour to the shape of the mattress and fit neatly and snugly around the respective corner to which it is fitted. Modifying Barnes in such a way so that the elongate strip is spaced from the second edge would interfere with the functioning of Barnes in its designed manner. As such, there is no suggestion present in the prior art of record to combine the references in the prior art of record such that a rejection of claim 13 may be reasonably maintained. Claim 14 is would additionally be allowable by virtue of its dependence on claim 13.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Oh (U.S. Patent No. 8,370,973)
Foster (U.S. Patent No. 366,718)
Chase (U.S. Patent No. 171,776)
Freeman (U.S. Patent No. 130,574)
Peck (U.S. Patent No. 186,753)
Magri (U.S. Publication No. 2020/0397149)


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALISON N LABARGE whose telephone number is (571)272-6098. The examiner can normally be reached M-Th 6:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Cuomo can be reached on (571) 272-6856. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALISON N LABARGE/Examiner, Art Unit 3673         

/Peter M. Cuomo/Supervisory Patent Examiner, Art Unit 3673